DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and all dependent claims 2,4-5,8-12,21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner could not find proper support for the amendment reciting “increasing a surface roughness of the first surface of the film using a treatment process, wherein the peaks and the valleys of the first surface of the film are exposed while increasing the surface roughness and are treated by the treatment process”, the language of “the peaks and the valleys of the first surface of the film are exposed while increasing the surface roughness and are treated by the treatment process” could not be found in applicant’s specification.

Claims 13 and all dependent claims 16-17,25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner could not find proper support for the amendment reciting “increasing a surface roughness of a layer of a device by treating an upper surface of the layer using a plasma process”…” wherein the upper surface of the layer has peaks and valleys, wherein during the plasma process, the peaks and the valleys are exposed and are treated by the plasma process”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. (US 20190311952 A1).
Nishida discloses [0045] Next, the back surface 11b side of the wafer 11 is ground to thin the wafer 11 to the finished thickness and to expose the laser processed grooves 11c to the back surface 11b, thereby dividing the wafer 11 into a plurality of device chips (grinding step). FIG. 7 is a side view depicting the manner in which the back surface 11b side of the wafer 11 is ground.
[0052] When the back surface 11b side of the wafer 11 is ground by the grindstones, minute ruggedness (minute projections and recesses) or cracks are formed on the back surface 11b side of the wafer 11. The presence of a region (crushed layer) where the ruggedness or cracks are formed leads to a lowering in the die strength of the device chips obtained by dividing the wafer 11. Therefore, the crushed layer formed on the back surface 11b side of the wafer 11 is removed (crushed layer removing step). The crushed layer can be removed, for example, by polishing conducted using a polishing pad. FIG. 8 is a side view depicting the manner in which the back surface 11b side of the wafer 11 is polished by a polishing pad. 
[0054] Note that the polishing unit 50 may be formed therein with a supply passage (not illustrated) for supplying a polishing liquid to the wafer 11 held by the chuck table 48. For example, a slurry containing abrasive grains dispersed in a liquid reactive to the wafer 11 can be supplied as the polishing liquid to the wafer 11 through the supply passage.
Nishida’s disclosure forming a film over a substrate, wherein a first surface of the film distal from the substrate has peaks and valleys the film formed by Nishida is considered to be made of the same material as the substrate which could be silicon;

As a result the backside grinding step of Nishida inherently increases the roughness of the backside of the wafer by ruggedness (minute projections and recesses) or cracks since a polished surface has peaks and valleys at least at the atomic level.
Nishida discloses planarizing the film using a polishing process after increasing the surface roughness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 20190311952 A1) as applied to claim 1 above in view of Steigerwald et al. (Chemical 
It is noted that Nishida is silent about the film is a dielectric material, wherein the first CMP process uses a nano-abrasive slurry comprising abrasives having diameters smaller than about 35 nm, wherein a removal rate of the first CMP process for the film is larger than about 400 angstroms per minute.
However, any silicon surface exposed to air will inherently have a layer of native oxide. As a result the wafer backside of Nishida inherently has a native silicon oxide which is a dielectric on its surface.
Steigerwald teaches Abrasive Size: Units of (nm). Abrasive size affects removal rate and surface damage. In addition the distribution of abrasive size has a dramatic effect on surface damage. Cook suggests that monodispersion in abrasive size leads to super polishing or extremely smooth surfaces. Poor control of abrasive size distribution leads to increased scratching. The hardness determines the effectiveness of abrasion -- the higher the hardness, the greater the amount of abrasion. However, harder abrasives tend to cause more surface damage. The hardness of common abrasives is listed in Table 3.3: Abrasive Concentration: Units of weight percent (wt% in liquid volume). The concentration of abrasive affects the number of "cutting tools" at the surface. Generally, higher abrasive concentrations leads to higher polish rates. (Page 42). In other words Steigerwald teaches abrasive size is a result effective variable effective in controlling removal rate and surface finish.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to use any abrasive size including abrasives having diameters smaller than 
Regarding claim 4, Nishida discloses [0057] Next, using plasma etching using an inert gas, strain including minute ruggedness (minute projections and recesses) or cracks is formed on the back surface 11b side of the wafer 11 (strain layer forming step). For the strain formation, a plasma treatment apparatus can be used. FIG. 9 is a sectional schematic view denoting a configuration example of a plasma treatment apparatus 60 which can be used for forming the strain.
Regarding claims 8-10, Nishida discloses water, Steigerwald teaches “Slurry Flow Rate: Units of {liters/min) or (ml/min). The rate at which slurry is delivered to the center of the pad. Slurry flow rate affects how quickly new chemicals and abrasives are delivered to the pad and reaction by-products and used abrasive are removed from the pad. The slurry flow rate also affects how much slurry in on the pad and therefore will affect the lubrication properties of the system. In other words Steigerwald teaches slurry flow rate is a result effective variable effective in controlling how quickly new chemicals and abrasives are delivered to the pad and reaction by-products and used abrasive are removed from the pad as well as lubrication.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to adjust the slurry flow rate to any value including 5 to 20 liters per miute or the relative flow rate between the two polishing steps including 0.001 and 1 because 
Regarding claims 11-12, the polishing of Nishida includes a wet etching process since [0054 the polishing unit 50 may be formed therein with a supply passage (not illustrated) for supplying a polishing liquid to the wafer 11 held by the chuck table 48. For example, a slurry containing abrasive grains dispersed in a liquid reactive to the wafer 11 can be supplied as the polishing liquid to the wafer 11 through the supply passage


Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 11-13, 16, 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 2016/0315014 A1).
Chou discloses a method for manufacturing a semiconductor structure is provided. A plurality of trenches are formed in a substrate. The trenches define at least one fin therebetween. The fin is hydrogen annealed. A dielectric material is formed in the trenches. The dielectric material in the trenches is recessed (abstract). [0032] Reference is made to FIG. 7. The excess dielectric material 150 outside of the trenches 122 is removed through a removal process. In some embodiments, the dielectric material 150 over burden is removed by a chemical mechanical polishing (CMP) process. In some embodiments, a combination of a plasma etch-back followed by the chemical mechanical polishing (CMP) process is used. The 
Chou discloses [0018] A cleaning process may be performed to remove a native oxide of the substrate 120 after the hard mask layer 110 and the barrier layer 115 are patterned. In some embodiments, the native oxide of the substrate 120 can be removed by hydrofluoric acid ( HF) when the substrate 120 is made of silicon (Si). The cleaning process is optional. In some embodiments, the cleaning process can be omitted if the native oxide of the substrate 120 is at an acceptable level.
It is noted that Chou does not use the specific language of “forming a film over a substrate, wherein a first surface of the film distal from the substrate has peaks and valleys; increasing a surface roughness of the first surface of the film using a treatment process, wherein the peaks and the valleys of the first surface of the film are exposed while increasing the surface roughness and are treated by the treatment process; and planarizing the film using a first chemical mechanical planarization (CMP) process after increasing the surface roughness, wherein increasing the surface roughness comprises treating the film using a plasma process”.
However, Chou forms a film 150 over a substrate (Fig. 6), wherein a first surface of the film distal from the substrate has peaks and valleys because the top surface of film 150 must inherently have peaks and valleys if only at the atomic scale where atoms represent peaks and the distance between atoms represent valleys, there is not such a thing as perfectly flat surface at the atomic scale.
The plasma etch-back treatment of Chou would inherently increase the surface roughness of the top surface of film 150 because the etch-back process proposed by Chou is never a perfectly uniform removal process throughout the entire surface of the wafer, and as such, could only increase the surface roughness of the treated surface, otherwise Chou would not have to perform CMP after the etch-back, if 
Regarding claim 16, Chou discloses a second sublayer 110 which is exposed but not removed (Fig. 7).
Regarding claims 25-26, the first CMP of Chou process is performed after the plasma process without an intervening processing step, and t he upper surface of the layer is free of a mask layer during the plasma process.
Claim Rejections - 35 USC § 103
Claims 5, 11-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2016/0315014 A1) as applied above to claims 1 and 4, in view of Jung et al. (US 6,325,676 B1) or Kudou et al. (US 2016/0181118 A1) and Steigerwald et al. (Chemical Mechanical Planarization of Microelectronic Materials, 1997 published by John Wiley & Sons, Inc.)
It is noted that Chou is silent about the type of gases used for the etch-back.
Jung teaches “Referring to FIG. 1H, the protective layer 155 is subjected to an etch-back process to leave behind a protective layer residue 155a, while exposing the remaining HSG 
Kudou teaches “A plasma processing method capable of controlling an etching rate of a SiN film and obtaining high selectivity to a SiO.sub.2 film and Si at the same time performs etch-back of a SiN film as a processing object of a film structure including a SiO.sub.2 film and the SiN film or a Si film and the SiN film on a surface of a substrate placed in a processing chamber by using inductively couple plasma formed in the processing chamber by supplying process gas including CHF.sub.3 or CF.sub.4 and O.sub.2 gas into the processing chamber inside a vacuum vessel and supplying RF power of 7-50 MHz to an induction coil surrounding an outer circumference of the processing chamber”.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify Chou by using the C.sub.2 F.sub.4 gas, CHF.sub.3 gas, or CF.sub.4 gases of Jung or the gases of Kudou for the etch-back step because Jung teaches so.


Regarding claim 17, Steigerwald disclosure of “the hardness determines the effectiveness of abrasion, the higher the hardness, the greater the amount of abrasion. However, harder abrasives tend to cause more surface damage” suggests that the abrasion and surface damage which both translate to roughness of the treated surface is controlled partially by the selection of the result effective abrasive grains size and materials. As a result it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to select any desired roughness including the ones claimed by the applicant in claim 17 because Steigerwald suggests that the abrasion and surface damage which both translate to roughness of the treated surface is controlled partially by the selection of the abrasive grains, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim Rejections - 35 USC § 103
Claims 18, 21-24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 20190311952 A1) as applied to claim 1 above in view of Steigerwald et al. (Chemical Mechanical Planarization of Microelectronic Materials, 1997 published by John Wiley & Sons, Inc.) and further in view of Duescher (US 6,149,506 A)

Duescher discloses a lapping or polishing at high speeds with fine abrasive particles that offer significant advantages in the speed of lapping. One method of utilizing this performance is to have reduced water flow at the first portion of the lapping period for more aggressive material removal with an increased roughness of the surface. Subsequently the water flow is increased somewhat during the middle portion of the abrasive cycle to get better surface finish and yet have a medium material removal rate and then to substantially increase the water flow rate at the end of the cycle to produce a very smooth and flat surface with a low rate of material removal. This could be easily done with an automatic water flow rate control system. This would change the water flow rate automatically at various stages in the abrasive cycle
(Col. 35, line 54).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to keep the same particle size from the first to second polishing of Nishida because Duescher teaches the water flow is increased somewhat during the middle portion of the abrasive cycle to get better surface finish and yet have a medium material removal rate and then to substantially increase the water flow rate at the end of the cycle to produce a very smooth and flat surface with a low rate of material removal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 21-22, Nishida has devices on the front side of the substrate.
Regarding claim 23-24, the back-side of Nishida’s substrate does not have a mask, and the film is completely removed.

Therefore, desiring a lower removal rate in the second operation of Nishida, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to dilute the particle concentration by adding water because Steigerwald teaches so, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Response to Arguments
Applicant’s arguments, filed 4/8/21, with respect to the rejection(s) of claim(s) under 35 UC 102 and 103 have been fully considered and are persuasive in view of the amendments to all the independent claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishida et al. (US 20190311952 A1), Steigerwald et al. (Chemical Mechanical Planarization of Microelectronic Materials, 1997 published by John Wiley & Sons, Inc.) and Duescher (US 6,149,506 A).
As to applicant’s argument about finality, it is not persuasive because applicant has amended all the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713